Title: To John Adams from Christian Lotter, 7 June 1785
From: Lotter, Christian
To: Adams, John


          
            May it please Your Excellence!
            Hague the 7. June 1785.
          
          Your Excellency has been pleased to inform me in Your honored of the 29th: of last month, that You have been pleased to appoint Messrs: Willink & Comp. or any person they Should chuse, to be delivered into their hands all Your Effects, remaining under my Care, of this Your order I have immediately acquainted Messrs: Willinks & Com: begging of them to dispatch the business as Soon as they thought proper, that every thing on my part was ready.
          This morning Mr: Dùmas, with his Spouse, another lady, and a Carpenter of her own choice, came all here to the hotel with a Letter from Messrs: Willinks that they have appointed Mr: and Made: Dùmas to execute the bussines for them, I am Satisfied and very willing with their choice of Mr: Dùmas, but I hope and most humbly beg Your Excellency won’t be angry with me for not accepting of Made: Dùmas, Since I have the honor to assure Your Excelce:, and can prove it, by and with the Carpenter’s bill, that She is the worst person fit to be chosen to Such a business of trust and fidelity, Since She is daring enough, to have wrote, and to bring in charge to the States 12 Guilders for which not a Strook of work is done to the hotel.
          Hond: Sir, I am persuaded that Your Excely: never had the least mistrust in my Employment, and Service, I have been faithful in every respect, as I can prove it in every instance, and have done everything out of love and Affection to Your Person and Service, and if any person is able to charge me with the least infidelity, I willingly Submit to the rigour of the law, and therefore does it fall hard to my lot, to be Set under the direction of a person, whose character is chargeable of fraud; altho I Know that it is not Your Excels: order, because Messrs: Willinks & Comp: have been charged with Your orders; and not Made: Dùmas.
          To be used likewise with brutality, indifference and Scorn, as Made: Dùmas Serv’d me at her entrance of the hotel, before two Strangers, is likewise very far from Your Intentions, to ask in a Scornful tune, who ordered the Court of Arms of America to be brought here, is it your orders, who tolds You that, go quick open the doors and windows, and give me the Key of every thing, ringing the bell and Such like to her far too unbecoming usage, as if I and my wife were her meanest Servants, of which usage I am convinced that Your Excelce: would not allow that the least of Your dependencies Should be Serv’d in Such a manner.
          I most humbly beg and intreat Your Excelcy: not to take amiss of my addressing meself farther to Messrs: Willinks to be dispensed of Made: Dùmas, and that they may be pleased to make choice of any other person; as I cannot trust to her of receiving the Effects belonging to Your Excellency.
          
          I flatter meself Your Excle: will find by the reception of Your Effects that every thing has been kept clean, neat, and that not a thread is wanting, having always exerted the greatest Care, and Sometimes anxiety for its preservation, and therefore hope Your Excellency will generously excuse my not obeying the person of Made: Dùmas
          I remain with the greatest respect and Veneration / Your Excellency’s / most devoted and humble Servant
          
            C: Lotter.
          
        